            Case 1:13-cv-01463-TSC Document 86 Filed 05/27/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA ex rel.
 DUQUOIN BURGESS

                Plaintiff,

        v.                                             Case No. 13cv1463 (TSC)

 NAVISTAR INTERNATIONAL, LLC and
 NAVISTAR DEFENSE, LLC,

                Defendants.


                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)( l )(A)(ii), the United States of America

and Relator Duquoin Burgess (“Plaintiffs”) and Navistar Defense, LLC and Navistar International,

LLC (“Defendants”) (collectively “the Parties”), through their respective counsel, hereby stipulate

and agree that all of the claims by and on behalf of the United States in this action shall be

dismissed with prejudice subject to the following terms and conditions:

       1.       The Parties have executed a written settlement agreement (Settlement Agreement)

                in compromise and settlement of the United States’ claims, and Relator’s claims on

                behalf of the United States, against Defendants set forth in the United States’

                Complaint and Relator’s Amended Complaint.

       2.       Relator agrees that the amount and terms of the Settlement Agreement are fair,

                adequate, and reasonable pursuant to 31 U.S.C. § 3730(c)(2)(B).

       3.       The United States and Relator have reached agreement in full settlement of any

                claims the Relator may have under 31 U.S.C. § 3730(d)(1) for a share of the

                settlement of proceeds of the settlement.
           Case 1:13-cv-01463-TSC Document 86 Filed 05/27/21 Page 2 of 3




      4.       Accordingly, consistent with the Settlement Agreement, the Parties stipulate and

               agree that all of the claims on behalf of the United States against the Defendants set

               forth in the United States’ Complaint and the Relator’s Amended Complaint in this

               action shall be dismissed with prejudice.

      5.       Relator and Defendants have not reached agreement regarding Relator’s claims for

               statutory attorneys’ fees and costs under 31 U.S.C. § 3730(d).

      6.       The Court will retain jurisdiction over the Parties to the extent necessary to

               adjudicate Relator’s claims for statutory attorneys’ fees and costs under 31 U.S.C.

               § 3730(d), and to enforce the terms and conditions of the Settlement Agreement.

Date: May 27, 2021

                                              Respectfully submitted,

                                              BRIAN BOYNTON
                                              Acting Assistant Attorney General

                                              MICHAEL R. SHERWIN
                                              Acting United States Attorney

                                              BRIAN HUDAK
                                              Acting Chief, Civil Division


                                               /s/ Darrell C. Valdez        _____
                                              DARRELL VALDEZ (D.C. Bar No. 420232)
                                              Assistant United States Attorney
                                              555 4th Street, NW, Civil Division
                                              Washington, DC 20530
                                              (202) 252-2507

                                              JAMIE A. YAVELBERG
                                              ROBERT J. McAULIFFE
                                              GARY NEWKIRK
                                              BRANDIE WEDDLE
                                              United States Department of Justice
                                              Civil Division
                                              P.O. Box 261, Ben Franklin Station

                                                 2
Case 1:13-cv-01463-TSC Document 86 Filed 05/27/21 Page 3 of 3




                           Washington, DC 20044
                           (202) 307-0386

                           Counsel for the United States of America

                           /s/ H. Vincent McKnight
                           H. Vincent McKnight (D.C. Bar No. 293811)
                           Kevin Sharp (admitted Pro Hac Vice)
                           John McKnight (D.C. Bar No. 1031354)
                           Andrew Miller (D.C. Bar No. 1047209)
                           Robert Van Someren Greve (D.C. Bar No. 1617234)
                           SANFORD HEISLER SHARP, LLP
                           700 Pennsylvania Ave SE, Suite 300
                           Washington, DC 20003
                           vmcknight@sanfordheisler.com
                           ksharp@sanfordheisler.com
                           jmcknight@sanfordheisler.com
                           amiller@sanfordheisler.com
                           rvansomerengreve@sanfordheisler.com
                           Telephone: (202) 499-5200
                           Facsimile: (202) 449-5199
                           Counsel for Relator Duquoin Burgess


                           /s/ Anne W. Robinson
                           Anne W. Robinson (D.C. Bar No. 503232)
                           David R. Hazelton (D.C. Bar No. 370703)
                           LATHAM & WATKINS LLP
                           555 Eleventh Street, NW, Suite 1000
                           Washington, D.C. 20004-1304
                           anne.robinson@lw.com
                           david.hazelton@lw.com
                           Telephone: (202) 637-2200
                           Facsimile: (202) 637-2201

                           Sean M. Berkowitz (admitted pro hac vice)
                           LATHAM & WATKINS LLP
                           330 North Wabash Avenue, Suite 2800
                           Chicago, IL 60611
                           sean.berkowitz@lw.com
                           Telephone: (312) 876-7700
                           Facsimile: (312) 993-9767

                           Counsel for Navistar International Corporation and
                           Navistar Defense, LLC



                              3
